Citation Nr: 0716823	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-35 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 until 
June 1973 in the Army, from May 1974 until May 1976 in the 
Navy, and from May 1976 until April 1983 in the Army.  This 
appeal arises from a March 2003 rating decision by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs.


FINDING OF FACT

The objective medical evidence fails to establish a link 
between the veteran's current back disability and any 
incident of his active military service. 


CONCLUSION OF LAW

A chronic back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159(a), 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131, 
a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. §§ 1110, 1131 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation.).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(c). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran claims that he injured his back while in service.  
Service medical records dated 1974, 1978, and 1979 noted that 
the veteran received treatment for low back pain and muscle 
spasms.   

Shortly after separation from service, the veteran filed a 
claim for service connection for low back disability and he 
underwent a general VA physical examination in June 1983 
which did not reveal a back disability.  The RO denied 
service connection for a back condition in April 1984.  The 
veteran did not perfect an appeal of that decision and he has 
now submitted new and material evidence to reopen his claim.  
See decision by the Board in June 2006.  

In September 2006, pursuant to a remand by the Board, the 
veteran underwent a VA examination.  The examiner reviewed 
the claim's file and noted the fall in service and that the 
veteran also received a job related injury in 1987 which 
resulted in a herniated nucleus pulpous.  The examiner 
diagnosed the veteran with lumbar strain and spondylosis and 
stated that the back condition is less likely as not, less 
than 50/50 probability, caused by or a result of an in-
service injury.  The examiner concluded that although there 
was evidence that the veteran suffered a fall in service, for 
which he received treatment, there was no evidence of a back 
condition until April 1987, four years after separation, 
which indicates that the condition in service was acute and 
transitory and resolved with the military treatment given.  
Absent evidence to the contrary, the Board is not in a 
position to question this opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   
 
Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed back condition 
and any incident of his active military service.  Therefore, 
the veteran's claim of service connection for back condition 
must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Oct. 2002).  In a July  2006 letter, the veteran 
was also advised of potential disability ratings and an 
effective date for any award as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded a VA examination.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for back condition is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


